                         UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



UNITED STATES OF AMERICA,
                                               Case No. 1:18-CR-258-BLW
                Plaintiff,
    v.
                                               ORDER APPOINTING CJA
ARTUR PUPKO                                    COUNSEL

                Defendant.


         Because the above-named has testified under oath or has otherwise satisfied

the court that he is financially unable to employ counsel and do not wish to waive

counsel, and because the interests of justice so require,

         IT IS HEREBY ORDERED Thomas B. Dominick , CJA attorney for the

District of Idaho is appointed to represent Defendant Artur Pupko in these

proceedings.
                                                            DATED: December 12, 2019


                                                            75.�w�
                                                            B. Lynn Winmill
                                                            United States District Judge




ORDER APPOINTING CJA COUNSEL –1
